Citation Nr: 1420912	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1955 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision from the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2009.  A transcript of the hearing is in the Veteran's file. 

In February 2009 and November 2013, the Board remanded service connection claims for a lower back disability and bilateral hearing loss for further development, and as a result of the requested development, service connection for a lower back disability and left ear hearing loss was granted by a rating decision issued in March 2014.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As further development is required with regard to the remaining issue on appeal, service connection for right ear hearing loss, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Medical opinions of record link the Veteran's current right ear hearing impairment to service, but service connection for right ear hearing loss has been denied because a VA audiological examination performed in 2009 failed to reveal a right ear hearing loss disability, as defined for VA purposes.  See 38 C.F.R. § 3.385.  In an April 2014 statement, the Veteran's representative asserted that due to the approximate five year lapse since this examination was performed, coupled with the progressive nature of sensorineural hearing loss, it is likely that the Veteran's right ear hearing impairment has increased in severity since 2009.  The representative requested that the Veteran be afforded a new VA audiological examination to determine whether his current right ear hearing impairment meets the threshold requirements for a hearing loss disability as defined by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct appropriate audiological testing to determine if the Veteran's right ear hearing impairment, which has been linked to service, meets the threshold requirements for a hearing loss disability for VA purposes.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



